Citation Nr: 0634949	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-23 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cystitis, urinary 
tract infections, yeast infections and cervical polyp.

2.  Entitlement to a higher initial disability rating for 
reactive airway disease with recurrent bronchitis, currently 
rated as 30 percent disabling.

3.  Entitlement to a higher initial disability rating for 
carpal tunnel syndrome with scar, right wrist, currently 
rated as 10 percent disabling.

4.  Entitlement to a higher initial disability rating for 
left wrist scar, currently rated as noncompensable.

5.  Entitlement to a higher initial disability rating for 
scar resulting from removal of cyst, right breast, currently 
rated as noncompensable.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1987 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for cystitis, 
urinary tract infections, yeast infections and cervical polyp 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from January 3, 1997 to December 21, 2000, 
the veteran's service-connected disability, described for 
rating purposes as reactive airway disease with recurrent 
bronchitis, was productive of FEV-1 of 87 percent of 
predicted and intermittent inhalational therapy.

2.  For the period from December 22, 2000 to present, the 
veteran's service-connected disability, described for rating 
purposes as reactive airway disease with recurrent 
bronchitis, is manifested by use of daily inhalers and FEV-1 
of 106 percent of predicted with no evidence of FEV-1 of 40 
to 55 percent of predicted, monthly visits to a physician for 
treatment, or use of systemic corticosteroids.

3.  The veteran's service-connected disability, described for 
rating purposes as carpal tunnel syndrome, right wrist with 
scar, is productive of mild paralysis and an asymptomatic 
scar.

4.  The veteran's service-connected disability, described for 
rating purposes as left wrist scar, is productive of an 
asymptomatic scar that results in no functional impairment.

5.  The veteran's service-connected disability, described for 
rating purposes as right breast scar from removal of cyst, is 
productive of a well-healed, non-tender scar that results in 
no impairment of function.


CONCLUSIONS OF LAW

1.  For the time period from January 3, 1997 to December 21, 
2000, the criteria for a 10 percent disability rating, but no 
higher, for service-connected reactive airway disease with 
recurrent bronchitis were met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
6600, 6602 (2006).

2.  For the time period from December 22, 2000 to present, 
the criteria for entitlement to a disability rating in excess 
of 30 percent for service-connected reactive airway disease 
with recurrent bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 6600, 6602 (2006).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for carpal tunnel syndrome, right wrist, 
with scar, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 8515 
(2006).

4.  The criteria for entitlement to a compensable disability 
rating for left wrist scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 7805 (2001, 2006).

5.  The criteria for entitlement to a compensable disability 
rating for right breast scar resulting from removal of cyst 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 7805 (2001, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the December 2002 and June 2003 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   With respect to the issues decided here, by way of an 
April 2006 supplemental statement of the case, the veteran 
was provided with notice of what type of information and 
evidence was needed to establish an effective date and a 
disability rating for all claims on appeal.  Thus, the 
requirements of Dingess have been satisfied

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has been afforded 
multiple VA examinations in connection with her claims which 
are adequate for rating purposes; thus, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Reactive Airway Disease with Recurrent Bronchitis

The veteran's current reactive airway disease with recurrent 
bronchitis is rated under the provisions of Diagnostic Code 
6600.  Diagnostic Code 6600 for chronic bronchitis provides 
that where the FEV- 1 or the FEV-1/FVC ratio is 71 to 80 
percent predicted, or, DLCO (SB) is 66 to 80 percent 
predicted, a 10 percent rating is assigned.  Where the FEV-1 
or the FEV-1/FVC ratio is 56 to 70 percent of the predicted 
value or the DLCO (SB) is 56 to 65 percent, a 30 percent 
evaluation is assigned.  Where the FEV-1, the FEV-1/FVC or 
the DLCO (SB) is 40 to 55 percent of the predicted value, or 
the maximum oxygen consumption is 15 to 20 milliliters per 
kilogram per minute (with cardiorespiratory limit), a 60 
percent evaluation is assigned.  Where the FEV-1 is less than 
40 percent of the predicted value or the ratio FEV-1/FVC is 
less than 40 percent, or the DLCO (SB) is less than 40 
percent of the predicted value or maximum exercise capacity 
less than 15 milliliters per kilogram per minute of oxygen 
consumption (with cardiac or respiratory limitation) or cor 
pulmonale (right heart failure) or right ventricular 
hypertrophy or pulmonary hypertension (shown by Echo or 
cardiac catheterization) or episode(s) of acute respiratory 
failure or requires outpatient oxygen therapy, a total 100 
percent rating is assigned.  38 C.F.R. § 4.97, Diagnostic 
Code 6600.

The Board believes that Diagnostic Code 6602, which rates 
bronchial asthma, is also applicable in this matter.  
Diagnostic Code 6602 dictates that FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids 
warrants a 60 percent disability rating.  Diagnostic Code 
6602 states that FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication warrants a 30 percent disability rating and FEV-1 
of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602

The relevant medical evidence of record includes a February 
1997 VA examination report which shows that the veteran 
reported being prescribed inhalers to be used on an "as 
needed" basis for her bronchitis and reactive airway 
disease.  She reported periodic episodes of shortness of 
breath, associated with some wheezing about once per week.  
She also reported episodes of bronchitis about three or four 
times a year with productive cough.  She stated that she 
experienced shortness of breath and wheezing both at rest and 
with exertion.  On physical examination, auscultation of the 
lungs revealed a few faint scattered wheezes and rhonchi 
throughout all lung fields.  X-rays of the chest were normal.  
Pulmonary function tests revealed vital capacity within 
normal limits, minimal airflow obstruction, and no 
significant change following the use of bronchodilators.  The 
diagnosis was reactive airway disease with episodes of 
recurrent bronchitis.  June 1997 pulmonary function testing 
revealed FVC of 83 percent of predicted and FEV-1 of 87 
percent of predicted.  These test results were obtained 
without the use of inhalers.  

An October 1999 VA examination report shows that the veteran 
reported almost identical symptoms as reflected in the 
February 1997 VA examination report, except that she reported 
only having bronchitis twice a year.  On examination, breath 
sounds were clear to auscultation bilaterally and there were 
no rales, wheezing, or rhonchi.  The examiner noted that he 
doubted the validity of the pulmonary function testing done 
in conjunction with this examination because the veteran 
exerted very, very poor effort.  The examiner stated that the 
testing revealed mild reduction on vital capacity and mild 
airflow obstruction.  The test report included in the 
veteran's c-file is not entirely clear, but appears to show 
multiple results, based on repeat testing, that revealed FEV-
1 of 20 to 137 percent of predicted.  The test report shows 
that the testing examiner noted very, very poor effort on the 
part of the veteran which affected the validity of the test 
results.

VA treatment records show that the veteran was prescribed 
daily inhalers for her bronchial condition in December 2000.  
The VA treatment records also show that a June 2003 X-ray of 
the veteran's chest was entirely within normal limits.

The veteran underwent a VA examination in August 2003.  The 
veteran reported the same symptoms as in previous examination 
reports.  Examination of the chest revealed that on 
auscultation, there were a few faint scattered wheezes noted 
throughout all lung fields without basilar rales or rhonchi.  
Pulmonary function testing revealed minimal obstructive 
airways disease of an asthmatic type.  The diagnosis was 
reactive airway disease with bronchial asthma.  The pulmonary 
function testing report shows that the veteran reported not 
taking any inhalers at the time.  The veteran was given 
Albuterol and her FEV-1 was 106 percent of predicted.

The veteran underwent an additional VA examination in 
February 2006.  The veteran reported symptoms consistent with 
the symptoms reported in the previous examination reports.  
On physical examination, the veteran had no wheezing and no 
rales.  The examination report reflects that chest X-rays in 
November of 2005 were entirely normal.  The examiner noted 
that the veteran had minimal airway obstruction, mild 
obstructive airway disease, and moderate diffusion defect.

For the time period from January 3, 1997 to December 21, 
2000, the veteran's disability was rated as noncompensable.  
The relevant medical evidence of record for this time period 
shows that the veteran had an FEV-1 of 87 percent of 
predicted in February 1997 and that she was only prescribed 
inhalers on an as needed basis.  Although there was also 
pulmonary function testing conducted at the October 1999 VA 
examination, the examiner noted that these results were 
invalidated by the veteran's very poor effort.  Therefore, 
for this time period, the medical evidence does not 
demonstrate that the veteran had an FEV-1 of 71 to 80 percent 
of predicted to warrant a compensable rating under Diagnostic 
Code 6600; however, the veteran did report using prescribed 
inhalers on an "as needed" basis.  After resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that these symptoms more nearly approximate the criteria for 
a 10 percent disability rating under Diagnostic Code 6602 as 
they demonstrate "intermittent" inhalational therapy.  As 
such, the Board finds that a 10 percent disability rating was 
warranted under Diagnostic Code 6602 for the time period from 
January 3, 1997 to December 21, 2000.

For the time period from December 22, 2000 to present, the 
relevant medical evidence of record includes VA treatment 
records which show that the veteran was prescribed a daily 
inhaler to treat her respiratory disability on December 22, 
2002; an August 2003 VA examination report which shows FEV-1 
of 106 percent of predicted; and a February 2006 VA 
examination report which shows minimal airway obstruction, 
mild obstructive airway disease, and moderate diffusion 
defect.  Thus, the medical evidence of record does not 
demonstrate that the veteran had FEV-1 of 40 to 55 percent of 
predicted, monthly visits to a physician for treatment of her 
respiratory disability, or use of systemic corticosteroids in 
order to warrant a rating 60 percent disability rating under 
either Diagnostic Code 6600 or 6602.



Carpal Tunnel Syndrome with Scar, Right Wrist

The veteran's right wrist carpal tunnel syndrome is rated as 
10 percent disabling under Diagnostic Code 8515, pertaining 
to paralysis of the median nerve.  Incomplete paralysis of 
the median nerve (major) warrants a 10 percent evaluation if 
mild, a 30 percent evaluation if moderate, and a 50 percent 
evaluation if severe.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8515.  The Board notes that words such as "mild", 
"moderate", and "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  The evidence of 
record shows that the veteran is right hand dominant.

The veteran underwent a VA examination in February 1997.  The 
veteran reported periodic pain and numbness in the right 
wrist.  On physical examination, the veteran had depressed 
deep tendon reflexes in the right upper extremity as well as 
depressed pinprick and vibratory sensations, particularly in 
the right wrist area.  X-ray images of the veteran's right 
wrist were entirely normal.  EMG of the right upper extremity 
confirmed carpal tunnel syndrome of the right wrist.

The veteran underwent an examination in December 1999.  She 
reported pain and numbness in the right wrist and an 
electrical shock-like sensation with movement of the fingers.  
She also noted that hyperextension or flexion of the right 
wrist caused pain.  She stated that she occasionally used a 
splint for her right wrist when it was painful.  Motor 
examination showed full strength of the right upper 
extremity.  Pain was noted on movement of the wrist with no 
"giveaway."  There was minimal weakness of the right thumb 
to second finger opposition, mostly with pain, and no 
"giveaway."  There was normal strength from first to fifth 
finger opposition.  Sensory examination revealed that light 
touch and pinprick sensations were decreased in the dorsum of 
the right hand on the radial aspect.  Light touch and 
pinprick were absent over the right thenar eminence and to 
the palm.  Tinel's sign was present on the right with sense 
of electrical shock-like feelings.  Phalen's was also 
positive with sense of tingling in the first to third 
fingers.  Reflexes were two out of four and symmetric at the 
biceps, triceps, brachioradialis and finger flexors.  EMG 
testing revealed normal onset and peak latencies, amplitude 
and conduction velocities.  

The examiner noted that the veteran had clear evidence on 
examination of anesthesia in the distribution of the right 
median palmar cutaneous branch.  The examiner stated that 
this branch did not go through the carpal tunnel and was not 
studied in routine carpal tunnel studies.  There was no 
electrical evidence of slowing of the median nerve on the 
electrical study; however, percussion over the nerve caused 
significant shock-like sensations consistent with irritation 
or inflammation of the nerve, likely secondary to scarring.  
The diagnoses were status-post laceration, right wrist, with 
residual anesthesia, right hand, in the distribution of the 
right median palmar cutaneous branch; neuritis, right median 
nerve; chronic wrist pain, status-post flexor tendon repair, 
probably secondary to scarring.

The veteran underwent a VA examination in August 2003.  The 
examination report shows that the veteran reported daily pain 
and numbness in her right wrist.  Neurologic examination of 
the right wrist revealed hypoesthesia involving the median 
nerve of the right wrist with some paralysis noted involving 
the median nerve of the right wrist.  Deep tendon reflexes 
were depressed in the right wrist and there was some weakness 
noted.  The examiner noted that the surgical scar was well-
healed.  X-rays of the right wrist were within normal limits.  
The diagnosis was chronic right carpal tunnel syndrome, 
recurrent, symptomatic, status post carpal tunnel release in 
1994.  A separate August 2003 VA examination report notes 
that the veteran's right wrist scar was totally asymptomatic, 
according to the veteran.  On examination, the physician 
noted that the right wrist scar was secondary to carpal 
tunnel release, 3 cm in length and well-healed with no 
adherence, no abnormal texture of the skin, no instability, 
no depression or elevation, no soft tissue damage and no 
inflammation, edema or keloid formation involving the scar.  
The examiner also noted that there was no hypo or hyper 
pigmentation of the scar, no induration or inflexibility, and 
no limitation of motion caused by the scar.

The veteran underwent an additional VA examination in 
February 2006.  The veteran reported episodes of right wrist 
numbness and occasional swelling and slightly tender right 
wrist scars.  She denied using a wrist brace and any 
weakness, stiffness, fatigue or functional loss of the right 
wrist.  The veteran stated that the right wrist disability 
only "mildly" interfered with her usual daily activities 
and that she had no functional impairment as a result of the 
right wrist disability.  On examination, her right wrist had 
positive Tinel's sign with pain and tenderness on percussion 
of the right wrist.  Sensation was intact.  The veteran had 
full range of motion of the right wrist without limitation of 
motion from pain, fatigue, weakness or lack of endurance.  
The examiner noted three scars on the veteran's right wrist.  
The first scar was 1.75 inches in length and 1 mm in width.  
The second scar was 1 inch in length and 1 mm width.  The 
third scar was .25 inches in length and 1 mm in width.  The 
scars had no pain or tenderness.  They were non-adherent to 
the underlying skin.  The scars were smooth, palpable and 
mildly elevated.  They were not depressed, and there was no 
inflammation, edema, keloids, disfigurement, or hyper or hypo 
pigmentation.  

In summary, the February 1997 VA examination report shows 
that the veteran had depressed tendon reflexes, pinprick and 
vibratory sensation; the December 1999 VA examination report 
shows full strength in the right upper extremity, but 
decreased to absent sensation to light touch and pinprick; 
the August 2003 VA examination report shows hypoesthesia, 
some paralysis, depressed deep tendon reflexes and a well-
healed asymptomatic scar; and the February 2006 VA 
examination report shows that the veteran reported no 
functional impairment as a result of her right wrist 
disability and intact sensation and full range of motion were 
found on examination as well as three asymptomatic scars.

The Board acknowledges the decreased sensation and tendon 
reflexes noted in the veteran's right upper extremity in the 
February 1997, December 1999 and August 2003 VA examination 
reports.  Nevertheless, given the veteran's own admission of 
no functional impairment in her right wrist and the February 
2006 findings of intact sensation and full range of motion, 
the Board finds that the veteran's right wrist disability 
results in no more than mild paralysis of the median nerve.  
As such, a disability rating in excess of 10 percent for the 
veteran's right wrist disability is not warranted.

In reference to the veteran's right wrist scars, the Board 
notes that under Esteban v. Brown, a separate, additional 
rating may be assigned if the veteran's disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function on part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); Esteban v. Brown, 6 
Vet. App. 259 (1994).  The Board notes that the medical 
evidence of record, specifically the August 2003 and February 
2006 VA examination reports do document scars on the 
veteran's right wrist.  However, the medical evidence clearly 
shows that the scars are asymptomatic as they are well 
healed, with no adherence, tenderness, or pain.  Thus, a 
separate compensable rating for the veteran's right wrist 
scar is not warranted.  The Board acknowledges that the 
diagnostic criteria for scars were revised during the course 
of the appeal, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002).  However, the Board finds that 
the criteria for a compensable rating are not met under 
either the old or new criteria because the veteran's scars 
are asymptomatic and result in no impairment of function.

Left Wrist Scar

The veteran underwent a VA examination in October 1999.  The 
examination report shows that the veteran reported that she 
had no real problems with the scar on her left wrist.  She 
stated that she did not have any symptoms and that it did not 
affect her daily activities.  On physical examination, there 
was a 1.5 inch scar that was well-healed with no signs of 
disfigurement.  There was no tenderness to deep palpation and 
no inflammation or ulceration.  

The veteran underwent a VA examination in August 2003.  The 
examination report shows that the veteran reported that the 
scar was well-healed and that she had no complaints related 
to the left wrist scar.  She stated that she was totally 
asymptomatic with regards to the left wrist scar.  On 
examination, the physician noted that the veteran's left 
wrist scar was well-healed, secondary to a suicide attempt, 
and 2 cm in length.  There was no adherence to underlying 
tissue, no abnormal texture of the skin, no instability, no 
depression or elevation, no soft tissue damage and no 
inflammation, edema or keloid formation involving the scar.  
The examiner also noted that there was no hypo or hyper 
pigmentation of the scar, no induration or inflexibility, and 
no limitation of motion caused by the scar.  The examiner 
specifically noted that there was no residual disability.

The veteran underwent an additional VA examination in 
February 2006.  The examination report shows that the veteran 
reported that she did not have any functional impairment as a 
result of the left wrist scar.  On physical examination, the 
physician noted that the veteran had a 1.5 inch length scar 
which was less than 1 mm in width.  The scar was not painful 
or tender, did not adhere to underlying tissue, was smooth, 
mildly palpable, non-elevated, non-depressed, and without 
inflammation, edema, or keloid.  There was no hypo or hyper 
pigmentation of the scar.

The veteran's left wrist scar is currently rated as 
noncompensable under Diagnostic Code 7805.  The Board 
acknowledges at this point that VA issued new regulations for 
rating impairment of skin disabilities during the pendency of 
this appeal.  These became effective August 30, 2002.  67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Consideration must 
be given to the criteria most beneficial to the veteran.  The 
Board notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to August 
30, 2002, neither the RO nor the Board could apply the 
revised rating schedule.  

The old and new versions of Diagnostic Code 7805 call for 
rating of scars based on limitation of function of affected 
part.  As the medical evidence of record clearly and 
consistently shows that the veteran does not contend, nor do 
the clinical findings support, that the veteran's left wrist 
scar results in any limitation of function, a compensable 
rating is not warranted under either the former or current 
rating criteria for Diagnostic Code 7805.  38 C.F.R. §§ 4.71, 
4.118, Diagnostic Code 7805 (2001, 2006).

The old version of Diagnostic Code 7802 applied only to scars 
from second-degree burns, so it would not be applicable in 
this instance.  Under the new version of Diagnostic Code 
7802, scars, other than head, face or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent rating only when they cover an area or areas of 929 
sq. cm or greater.  As the medical evidence of record shows 
that the veteran's left wrist scar is only one to two inches 
long, the new rating criteria for Diagnostic Code 7802 would 
also not provide a basis for a compensable rating.  38 C.F.R. 
§§ 4.71, 4.118, Diagnostic Code 7802 (2001, 2006).

Under the old and new provisions of Diagnostic Codes 7803 and 
7804, a superficial scar that is unstable, or poorly 
nourished with repeated ulceration, or tender and painful on 
examination warrants a 10 percent rating.  The medical 
evidence of record clearly shows a small, well-healed 
asymptomatic scar that is not tender, painful, poorly 
nourished, or ulcerated.  Thus, the old and new rating 
criteria for Diagnostic Codes 7803 and 7804 also do not 
provide a basis for assigning a compensable rating.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001, 2006).  
Finally, there is no basis for rating disfigurement under 
Code 7800 since the scar is on the left right extremity and 
Diagnostic Code 7800 only applies to disfigurement of the 
head, face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001, 2006).

In sum, the preponderance of the evidence is against a 
compensable rating under any applicable criteria. 

Right Breast Scar

The veteran underwent a VA examination in October 1999.  The 
examination report reflects that the veteran reported that 
her right breast scar did not cause her any problems but she 
also stated that occasionally she had tenderness and 
irritation to the scar.  On physical examination, the right 
breast scar was 1 inch in length.  The scar was well-healed 
and there was no disfigurement, ulceration, inflammation or 
adherence to underlying tissue.  The scar was not tender to 
deep palpation.

The veteran underwent an additional VA examination in 
February 2006.  The veteran reported that her right breast 
scar was asymptomatic with no functional impairment resulting 
from the scar.  On physical examination, the physician noted 
that the scar on the right breast was 3.25 inches in length 
and 1 mm in width.  The scar was not painful, tender, 
adherent to underlying tissue, elevated, or depressed.  There 
was no edema or keloids and the color was the same as the 
veteran's usual skin.  The scar was indurated and palpable.

The veteran's right breast scar is also rated as 
noncompensable under the provisions of Diagnostic Code 7805.  
As noted above, VA issued new regulations for rating 
impairment of skin disabilities which became effective August 
30, 2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  

As noted above, the old and new versions of Diagnostic Code 
7805 call for rating of scars based on limitation of function 
of affected part.  As the medical evidence of record clearly 
and consistently shows that the veteran does not contend, nor 
do the clinical findings support, that the veteran's right 
breast scar results in any limitation of function, a 
compensable rating is not warranted under either the former 
or current rating criteria for Diagnostic Code 7805.  
38 C.F.R. §§ 4.71, 4.118, Diagnostic Code 7805 (2001, 2006).

As noted earlier, the old version of Diagnostic Code 7802 
applied only to scars from second-degree burns.  As such, it 
would not be applicable to the veteran's service-connected 
right breast scar.  Under the new version of Diagnostic Code 
7802, superficial scars (other than head, face or neck) that 
do not cause limited motion warrant a 10 percent rating only 
when they cover an area or areas of 929 sq. cm or greater.  
As the medical evidence of record shows that the veteran's 
right breast scar is only a little over three inches long, 
the new rating criteria for Diagnostic Code 7802 would also 
not provide a basis for a compensable rating.  38 C.F.R. 
§§ 4.71, 4.118, Diagnostic Code 7802 (2001, 2006).

Finally, the Board once again notes that under the old and 
new provisions of Diagnostic Codes 7803 and 7804, a 
superficial scar that is unstable, or poorly nourished with 
repeated ulceration, or tender and painful on examination 
warrants a 10 percent rating.  As the medical evidence of 
record clearly shows a small, well-healed asymptomatic right 
breast scar that is not tender, painful, poorly nourished, or 
ulcerated, neither the old and new rating criteria for 
Diagnostic Codes 7803 and 7804 would provide a basis for 
assigning a compensable rating.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001, 2006).  Finally, 
Diagnostic Code 7800 would not be applicable in this instance 
as the veteran's scar is on her right breast and Diagnostic 
Code 7800 only applies to scars of the head, face and neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001, 2006).

Thus, the Board finds that the preponderance of the evidence 
is against a compensable rating for the veteran's service-
connected right breast scar under any applicable criteria. 


Conclusion

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for her service-connected 
disabilities and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by the veteran's service-connected 
disabilities has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the currently assigned scheduler disability ratings 
adequately reflect the clinically established impairment 
experienced by the veteran and higher ratings are denied on 
an extra-schedular basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

For the period from January 3, 1997 to December 21, 2000, a 
disability rating of 10 percent, but no higher, for reactive 
airway disease with recurrent bronchitis is granted.  

For the period from December 22, 2000 to present, a 
disability rating in excess of 30 percent for reactive airway 
disease with recurrent bronchitis is denied.

A disability rating in excess of 10 percent for carpal tunnel 
syndrome with scar, right wrist, is denied.

A compensable disability rating for left wrist scar is 
denied.

A compensable disability rating for right breast scar is 
denied.


REMAND

The veteran has applied for entitlement to service connection 
for cystitis, urinary tract infections, yeast infections and 
cervical polyp.  The veteran's service medical records show 
treatment for these conditions.  The current VA examination 
reports of record show cysts, but there is no etiology 
opinion provided.  The record is unclear as to whether or not 
the veteran suffers from other gynecological disabilities.  
The Board believes that this issue must be remanded in order 
to schedule a VA examination for the veteran to determine if 
the veteran currently suffers from any of the claimed 
disabilities and, if so, the etiology of such disability.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
gynecological examination.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (a degree 
of probability of 50 percent or higher) 
that any cystitis, urinary tract 
infection, yeast infection and/or 
cervical polyp that may be present began 
during service or is etiologically 
related to any finding recorded during 
service.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he 
or she should so state.

2.  The RO should then review the 
expanded record and readjudicate the 
claim.  If the claim is not granted, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


